IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50605
                        Conference Calendar



MICHAEL KYLE BROOKS,

                                         Plaintiff-Appellant,

versus

KEN ODEN, Travis County Prosecutor;
AUSTIN POLICE DEPARTMENT; STAN KNEE,
Stan Knee - Austin Police Department,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-00-CV-250-SS
                        - - - - - - - - - -
                           April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Michael Kyle Brooks appeals the district court’s dismissal

of his 42 U.S.C. § 1983 complaint for failure to state a claim.

The district court concluded that Brooks’s claims against judges,

prosecutors, and police officers were barred by immunity, and

that Brooks’s apparent attempt to relitigate the propriety of his

underlying conviction or obtain damages for prosecutorial

misconduct was barred by Heck v. Humphrey, 512 U.S. 477, 489

(1994).   The court therefore dismissed the complaint.    This was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-50605
                                -2-

not error.   See Black v. Warren, 134 F.3d 732, 734 (5th Cir.

1998).

     Brooks’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.   Brooks is cautioned that the filing of further

frivolous lawsuits, pleadings, or other documents in this court

will result in the imposition of sanctions.

     APPEAL DISMISSED.